DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (Species II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25th, 2021.
The requirement is still deemed proper and is therefore made FINAL.

	The pending claims are 1 – 6 and 8.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Application JP2019-033607 filed February 27th, 2019).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31st, 2020 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “No” and “Yes” [Figures 4, 5, 7, and 8].


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “logical sum” [S14 does not show the sum in Figure 5] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
a) In Paragraph 29 line 1, the phrase “whici” should read as --which-- for clarity.
.
Appropriate correction is required.

	Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
“a distance image acquiring unit configured to …” in claim 1.
“an effective pixel count calculation unit that calculates …” in claim 1.
“an ineffective pixel identifying unit that identifies ineffective pixels …” in claim 1.
“an exposure condition adjusting unit that sets the exposure conditions used for …” in claim 1.
“the exposure condition adjusting unit sets a reference exposure condition …” in claim 1.
“a distance image combining unit that generates a combined distance image …” in claim 5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 – 6 and 8 are objected to because of the following informalities:
Regarding claim 1, the preamble recites a “three-dimensional imaging device”, however the preamble has no patentable weight and the body of the claims or the dependent claims do not generate a three dimensional image or recite structures to generate three-dimensional images.   Thus, the “three-dimensional” recitation in the preamble is given no patentable weight.
Regarding claims 2 – 6, the claims depend on independent claim 1 but do not cure the deficiencies of claim 1 thus are similarly Objected.
Regarding claim 8, see claim 1 which is the apparatus performing the steps of the claimed method thus is similarly Objected.

	Regarding claim 1, the “identifies ineffective pixels” feature in the third limitation is unclear as to whether a useful function is performed or if patentable weight should be given since no result of the processing is done or step marking such pixels is done or if the identification is for pixels not labelled or included in the effective pixel count.
Regarding claims 2 – 6, the claims depend on independent claim 1 but do not cure the deficiencies of claim 1 thus are similarly Objected.


Regarding claim 6, the “higher” degree of match appears Indefinite especially if degrees of match (e.g. SAD) are used in which lower outputs are regarded as better than higher numerical SADs.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the metes and bounds of “distance images” and “distance value” are Indefinite as there is no reference from which the “distance” being measured.  Thus, the metes and bounds of the “effective pixel count” and the “number of effective pixels” are likewise Indefinite.
Regarding claims 2 – 6, the claims depend on independent claim 1 but do not cure the deficiencies of claim 1 thus are similarly Rejected.
Regarding claim 8, see claim 1 which is the apparatus performing the steps of the claimed method thus is similarly Rejected.

Regarding claim 1, the metes and bounds of “exposure condition”, “reference exposure condition”, and “additional exposure condition” are Indefinite as there is not representative features of the 
Regarding claims 2 – 6, the claims depend on independent claim 1 but do not cure the deficiencies of claim 1 thus are similarly Rejected.
Regarding claim 8, see claim 1 which is the apparatus performing the steps of the claimed method thus is similarly Rejected.

Regarding claim 1, the metes and bounds of “switching exposure conditions” is Indefinite as there are only two conditions and it is unclear how the “switching” is done in the rest of the claim limitations.
Regarding claims 2 – 6, the claims depend on independent claim 1 but do not cure the deficiencies of claim 1 thus are similarly Rejected.
Regarding claim 8, see claim 1 which is the apparatus performing the steps of the claimed method thus is similarly Rejected.

Regarding claim 1, the metes and bounds of “logical sum” is Indefinite as there is not clear definition if a sum (e.g. + operation) or a Boolean / logical operation (e.g. AND function) is to be used.
Regarding claims 2 – 6, the claims depend on independent claim 1 but do not cure the deficiencies of claim 1 thus are similarly Rejected.
Regarding claim 8, see claim 1 which is the apparatus performing the steps of the claimed method thus is similarly Rejected.

Regarding claim 1, the metes and bounds of the “maximizes” feature is Indefinite as the range of conditions being tested over is indefinite and further the condition / limitation is confused with the condition in the next limitation (e.g. the maximum could be greater than the threshold, but the maximization is performed as long as the threshold is not met in which the threshold is the maximum).
Regarding claims 2 – 6, the claims depend on independent claim 1 but do not cure the deficiencies of claim 1 thus are similarly Rejected.


Claim 2 recites the limitation "the distance images" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the metes and bounds of the “second threshold” are Indefinite as to what the comparison means in the “as the” condition which would be associated instead with the “first threshold” in the claims the current claims depends from.

The term "degree of match" in claims 4 and 6 is a relative term which renders the claim indefinite.  The term "degree of match" (and likewise “higher degree of match”) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "combined overlapping" in claim 6 is a relative term which renders the claim indefinite.  The term "combined overlapping" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim limitations:
“a distance image acquiring unit configured to …” in claim 1;
“an effective pixel count calculation unit that calculates …” in claim 1;
“an ineffective pixel identifying unit that identifies ineffective pixels …” in claim 1l
“an exposure condition adjusting unit that sets the exposure conditions used for …” in claim 1l
“the exposure condition adjusting unit sets a reference exposure condition …” in claim 1;
“a distance image combining unit that generates a combined distance image …” in claim 5” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US Patent #9,781,352 B2 referred to as “Nagashima” throughout), and further in view of Tsurube (US PG PUB 2012/0176514 A1 referred to as “Tsurube” throughout).
Regarding claim 8, see claim 1 which is the apparatus performing the steps of the claimed method.

	Regarding claim 1, Nagashima teaches iterating / going through exposure control settings to determine parallax in images to use to for 3D images / set the exposure condition for image capture.  Tsurube teaches the use of multiple imaging devices with parallax matching to modify the invention of Nagashima.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Nagashima’s invention to modify the use of multiple cameras incorporating features as taught by Tsurube and to incorporate parallax matching into parallax / pixel count operations of Nagashima to modify the criteria in changing the exposure setting search.  The combination teaches
a distance image acquiring unit configured to acquire distance images by switching exposure conditions [Nagashima Figure 1 (see at least reference characters 101A and 101B (cameras as 
an effective pixel count calculation unit that calculates an effective pixel count, which is a number of effective pixels having a distance value in each of the acquired distance images [Nagashima Figures 1 (see at least reference characters 202, 203, and 204), 2 (See at least reference characters S4 and S5), 3, 4 (plot of valid parallax / pixel count areas), 5 (pixels in image being counted as a functions of distance / parallax), and 6 (see at least S4, S11, and S12) as well as Column 5 line 46 – Column 6 line 26 (counting pixels based on parallax count with validity considerations rendering obvious the “effective” feature of the claim), Column 8 line 21 – Column 9 line 3 (counting number of valid parallax values based on pixels), and Column 10 line 55 – Column 11 line 9 (valid pixel values counted); Tsurube Figures 1 – 4 (see at least reference characters 5 and 8) as well as Paragraphs 40 – 45 (disparity / parallax per pixel and matching on a per pixel bases) and 65 – 69 (distance / parallax computation)];
an ineffective pixel identifying unit that identifies ineffective pixels, which are pixels other than the effective pixels of the distance images [Nagashima Figures 1 (see at least reference characters 202, 203, and 204), 2 (See at least reference characters S4 and S5), 3, 4 (see graph of valid / not valid parallax values), 5 (pixels in image being counted as a functions of distance / parallax), and 6 (see at least S4, S11, and S12) as well as Column 5 line 46 – Column 6 line 26 (counting pixels based on parallax count with validity considerations and marking unnecessary pixels rendering obvious the “identifies” feature of the claim where not valid distances / parallax values and pixels associated as such are an obvious variant of the ineffective pixels), Column 8 line 21 – Column 9 line 3 (identifying valid / effective parallax values based on pixels), and Column 10 line 55 – Column 11 line 9 (identifying valid / not valid pixels); Tsurube 
an exposure condition adjusting unit that sets the exposure conditions used for acquiring the distance images of a measurement object, wherein the exposure condition adjusting unit sets a reference exposure condition, which is one of the exposure conditions that is used as a reference [Nagashima Figures 1 (see at least reference characters 202, 203, and 204), 2 and 6 (see at least reference character S2) as well as Column 6 lines 5 – 41 (maximum exposure used as an initial condition to adjust), Column 6 line 59 – Column 7 line 17 (see exemplary settings of the exposure control time) and Column 9 lines 18 – 41; Tsurube Figures 1 (see at least reference characters 8 and 9), and 2 – 4 (see at least reference character S3) as well as Paragraphs 53 – 57 (changing exposure time from an initial value)],
determines whether or not a reference effective pixel count, which is the effective pixel count of a reference distance image acquired under the reference exposure condition, is equal to or less than a first threshold value [Nagashima Figures 2 – 6 (in particular see plot in Figure 4) as well as Column 6 line 50 – Column 7 line 22 (checking for a number of valid points sufficient to detect object / process image), Column 7 line 30 – Column 8 line 11 (checking for a predefined number of valid / effective values (pixels in parallax counts) has been met), Column 8 lines 21 – 60 (search for a maximum number of valid / effective pixel / parallax values), and Column 10 line 55 – Column 11 line 8 (exposure / valid number of pixels trade-offs rendering obvious the use of thresholds); Tsurube Figures 1 – 4 (see at least reference characters S4, S5,S6, S13, and S14) as well as Paragraphs 47 – 52 (base image taken for comparison with other images for validity in parallax computations performed), 55 (achieve minimum distance / disparity), 57 – 65 (monitoring a baseline disparity for the image recorded and adjusting exposure accordingly)], and
in response to the reference effective pixel count being equal to or less than the first threshold value, sets an additional exposure condition that is different from the previously set exposure conditions and that maximizes a total effective pixel count, which is the effective pixel count of a total distance image that is a logical sum of an additional distance image acquired under the additional exposure condition and the reference distance image [Nagashima Figures 1 – 6 (see at least reference characters S3 through S12 (parallax information obtained for comparison and setting / changing exposure conditions)) as well as 
repeats additional setting of the additional exposure condition using the total distance image as a new reference distance image until the total effective pixel count becomes larger than the first threshold value [See previous limitations for citations in determining the associated image (e.g. when the maximum occurs) and additionally Nagashima Figures 2 and 6 (see iteration / repetition present in the flow charts and Figure 4 search for maximum / optimal conditions with new / updated pixel counts / parallax counts) as well as Column 5 lines 11 – 53 (changing exposure for a new image for parallax / distance determination for effective pixel count), Column 6 line 50 – Column 7 line 16 (additional settings to repeat pixel counting for to determine maximum / optimal conditions); Tsurube Figures 1 – 4 (see the flow charts where Figure 3 iterates through conditions and in Figure 4 reference characters S22 which resets for another iteration / processing) as well as Paragraphs 45 – 49 (increasing / obtaining new base imaging of increased counts), 52 – 55 (repeating / iterating through conditions), 65 – 68 (iterating though conditions and changing with new baselines for comparison)].
The motivation to combine Tsurube with Nagashima is to combine features in the same / related field of invention of “image processing […] that utilizes stereo matching” [Tsurube Paragraph 1] in order to improve image capture to prevent white wash-out of images during image capture and improve images 
This is the motivation to combine Nagashima and Tsurube which will be used throughout the Rejection.

	Regarding claim 2, Nagashima teaches iterating / going through exposure control settings to determine parallax in images to use to for 3D images / set the exposure condition for image capture.  Tsurube teaches the use of multiple imaging devices with parallax matching to modify the invention of Nagashima.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Nagashima’s invention to modify the use of multiple cameras incorporating features as taught by Tsurube and to incorporate parallax matching into parallax / pixel count operations of Nagashima to modify the criteria in changing the exposure setting search.  The combination teaches wherein the exposure condition adjusting unit sets an exposure condition under which the effective pixel count becomes the largest among a plurality of the distance images acquired by switching the exposure conditions as the reference exposure condition [Nagashima Figures 1 – 6 (see at least reference characters S3 through S12 (parallax information obtained for comparison and setting / changing exposure conditions) and Figure 4 (finding optimal exposure condition based on pixel count / valid distances)) as well as Column 5 lines 11 – Column 6 line 14 (detection of parallax and combining images where the number of effective pixels is increased by changing exposure conditions to search for a maximum), Column 6 line 50 – Column 7 line 62 (summing distance / parallax points by changes in intensity exposure condition to achieve a maximum), Column 8 line 21 – Column 9 line 14 (search for optimal exposure conditions), and Column 10 line 55 – Column 11 line 8 (exposure / valid number of pixels to increase with exposure adjustments / search for maximum number); Tsurube Figures 1 – 4 (see Figure 2 for varying exposure conditions to increase pixel counts in disparity / distance / parallax computations) as well as Paragraphs 30 – 35 (brightness exposure conditions change to aid in the maximization and have a threshold / range of acceptable values per exposure condition), 42 – 47 (exposure time varied to search 
	Please see claim 1 for the motivation to combine Nagashima and Tsurube.

	Regarding claim 3, Nagashima teaches iterating / going through exposure control settings to determine parallax in images to use to for 3D images / set the exposure condition for image capture.  Tsurube teaches the use of multiple imaging devices with parallax matching to modify the invention of Nagashima.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Nagashima’s invention to modify the use of multiple cameras incorporating features as taught by Tsurube and to incorporate parallax matching into parallax / pixel count operations of Nagashima to modify the criteria in changing the exposure setting search.  The combination teaches wherein the exposure condition adjusting unit sets an exposure condition under which the effective pixel count is larger than a second threshold value as the reference exposure condition [Nagashima Figures 2, 4, and 6 (see at least Figures 2 and 6 including reference characters S3 through S12 (parallax information obtained for comparison and setting / changing exposure conditions)) as well as Column 5 line 11 – Column 6 line 3 (detection of parallax and combining images where the number of effective pixels is increased by changing exposure conditions (rendering obvious a threshold not met)), Column 7 lines 3 – Column 8 line 10 (summing distance / parallax points by changes in intensity exposure condition to achieve the maximum), Column 8 line 21 – Column 9 line 14 (range of parallax values accepted thus multiple thresholds used in the search for the maximum count); Tsurube Figures 1 – 4 (see Figure 2 for varying exposure conditions to increase pixel counts in disparity / distance / parallax computations) as well as Paragraphs 30 – 35 (brightness exposure conditions change to aid in the maximization and have a threshold / range of acceptable values), 42 – 48 (exposure time varied and amplification to detect pixels within a range thus rendering obvious two thresholds (upper and lower limits of the range), and 65 – 69 (washout as a maximum / threshold which affects the count based on exposure conditions)].
	Please see claim 1 for the motivation to combine Nagashima and Tsurube.

s 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima, Tsurube, and further in view of Skotheim, et al. (US PG PUB 2020/0334895 A1 referred to as “Skotheim” throughout).
	Regarding claim 4, Nagashima teaches iterating / going through exposure control settings to determine parallax in images to use to for 3D images / set the exposure condition for image capture.  Tsurube teaches the use of multiple imaging devices with parallax matching to modify the invention of Nagashima.  Skotheim teaches the use of computing SADs (sums of absolute differences) between pixels / on a per pixel basis in scoring the match / parallax computed for the pixels / region.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Nagashima’s invention to modify the use of multiple cameras incorporating features as taught by Tsurube and to incorporate parallax matching into parallax / pixel count operations of Nagashima to modify the criteria in changing the exposure setting search and further to use SADs as part of the matching for parallax determinations as taught by Skotheim.  The combination teaches wherein the distance image acquiring unit, for each of the exposure conditions, acquires the distance image by acquiring two two-dimensional images having parallax, evaluating a degree of matching between the two-dimensional images for each pixel, and by assigning a distance value to a pixel whose degree of matching is higher than a predetermined threshold value [Nagashima Figure 1 (see at least reference characters 100, 101A, 101B, 202, and 203), 2, and 6 as well as Column 3 lines 22 – 53 (cameras with 2D arrays for pixel / image capture), Column 3 line 54 – Column 4 line 34 (two images used and edge detection between the images for matching), Column 4 line 43 – Column 5 line 30 (matching between images for parallax determinations), Column 7 lines 30 – 62 (matching process improved and using 2D cameras); Tsurube Figures 1 – 4 (see at least reference characters 2 – 4 and 8 – 9) as well as Paragraphs 34 – 35, 41 – 47 (matching between stereo images where values are assigned using the minimum disparity as a predetermined threshold / minimum brightness of pixels where one of ordinary skill in the art understands the pixel count / valid regions are also a “degree” of matching (similar analysis applies in Nagashima)) and 60 – 66 (degree / accuracy of matching); Skotheim Figure 5 (imagers) as well as Paragraphs 60 – 66 (SAD part of the threshold / parallax / disparity computations 
	Please see claim 1 for the motivation to combine Nagashima and Tsurube.
	The motivation to combine Skotheim with Nagashima and Tsurube is to combine features in the same / related field of invention of 3D imaging of an object [Skotheim Paragraph 1] in order to improve imaging techniques and determination of 3D coordinates [Skotheim Paragraphs 6 – 8 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
	This is the motivation to combine Nagashima, Tsurube, and Skotheim which will be used throughout the Rejection.

	Regarding claim 5, Nagashima teaches iterating / going through exposure control settings to determine parallax in images to use to for 3D images / set the exposure condition for image capture.  Tsurube teaches the use of multiple imaging devices with parallax matching to modify the invention of Nagashima.  Skotheim teaches the use of computing SADs (sums of absolute differences) between pixels / on a per pixel basis in scoring the match / parallax computed for the pixels / region.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Nagashima’s invention to modify the use of multiple cameras incorporating features as taught by Tsurube and to incorporate parallax matching into parallax / pixel count operations of Nagashima to modify the criteria in changing the exposure setting search and further to use SADs as part of the matching for parallax determinations as taught by Skotheim.  The combination teaches a distance image combining unit that generates a combined distance image based on the distance images acquired individually for all of the exposure conditions set by the exposure condition adjusting unit in response to the reference effective pixel count or the total effective pixel count being larger than the first threshold value [Nagashima Figures 1 – 6 (see at least reference characters S3 through S12 (parallax information obtained for comparison for each exposure condition)) as well as Column 5 line 11 – Column 6 line 3 (detection of parallax and combining images where the number of effective pixels is increased by changing exposure conditions), Column 7 lines 17 – Column 8 line 10 (changes in intensity exposure condition to achieve optimum with a baseline / low brightness used), Column 8 line 21 – Column 9 line 14 
	Please see claim 4 for the motivation to combine Nagashima, Tsurube, and Skotheim.

	Regarding claim 6, Nagashima teaches iterating / going through exposure control settings to determine parallax in images to use to for 3D images / set the exposure condition for image capture.  Tsurube teaches the use of multiple imaging devices with parallax matching to modify the invention of Nagashima.  Skotheim teaches the use of computing SADs (sums of absolute differences) between pixels / on a per pixel basis in scoring the match / parallax computed for the pixels / region.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Nagashima’s invention to modify the use of multiple cameras incorporating features as taught by Tsurube and to incorporate parallax matching into parallax / pixel count operations of Nagashima to modify the criteria in changing the exposure setting search and further to use SADs as part of the matching for parallax determinations as taught by Skotheim.  The combination teaches wherein, in each of the distance images, the degree of matching is stored in association with each pixel that becomes an effective pixel, and in response to the effective pixels of the distance images to be combined overlapping, the distance image combining unit adopts the distance value having the higher degree of matching as a pixel value of the combined distance image [Nagashima Figures 1 – 6 (see at least reference characters S3 through S12 (parallax information obtained for comparison for each 
	Please see claim 4 for the motivation to combine Nagashima, Tsurube, and Skotheim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aoyama, et al. (US PG PUB 2017/0206417 A1 referred to as “Aoyama” throughout) in Paragraphs 723 – 726 renders obvious the changing of exposure for optimal image capture.  Yamada, et al. (US PG PUB 2010/0141752 A1 referred to as “Yamada” throughout) teaches in Paragraphs 205 – 208 testing for imaging conditions incrementing through exposure conditions.  Shigeta, et al. (US PG PUB 2013/0075376 A1 referred to as “Shigeta” throughout) teaches imaging a 3D object associated distance with exposure conditions in at least Paragraphs 36 and 109.
	References that could raise ODP Issues based on amendments made to the claims include: Yoshida, et al. (US PG PUB 2020/0342563 A1 referred to as “Yoshida” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487